DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 03/31/2021, 08/19/2021, and 11/16/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
The extra space before “tie rod” in Paragraph [0012], Line 10 should be deleted.
Element “94” is referenced both as “bolt bores” (Paragraph [0020]) and “pilot holes” (Paragraphs [0022]-[0023]) – element “94” should be limited to one of the two.
“Mounting flange” in Paragraph [0023], Line 8 should read “mounting flange”.
Appropriate correction is required.
Claim Objections
Claims 2, 8, 12, and 18 are objected to because of the following informalities: 
“flat wall surface” in Claim 2, Line 9 should read “parallel wall surface”. 
“the first surface” in Claim 2, Line 11 should read “the first end”.
“a ratio of the fourth diameter to the width” in Claim 8 should read “a ratio of the width to the fourth diameter”, since it appears, from Figures 3-5 and Paragraph [0035], that the fourth dimeter is much larger than the width.
“flat wall surface” in Claim 12, Line 9 should read “parallel wall surface”. 
“the first surface” in Claim 12, Line 11 should read “the first end”.
“a ratio of the fourth diameter to the width” in Claim 18 should read “a ratio of the width to the fourth diameter”, since it appears, from Figures 3-5 and Paragraph [0035], that the fourth dimeter is much larger than the width.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recite the limitation "the width" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  Neither Claims 10 and 20 nor Claims 6 and 16 (upon which Claims 10 and 20 depend, respectively) disclose a width prior to the recitation of “the width”.
For the purposes of compact prosecution, Claims 10 and 20 is being treated a depending upon Claims 8 and 18, respectively, both of which do disclose a width.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom (US Patent No: 8,747,066) in view of Augspurger (US Publication No: 2006/0083609) and Beers (US Patent No: 9,556,885).
Regarding Claim 1: Strom discloses a turbine housing (Figure 2, No. 15) for a two-wheel air cycle machine (Figure 1, No. 1).  The turbine housing comprises a first side of the turbine housing (side seen in Figure 2); a second side of the turbine housing (side facing away in Figure 2); a central axis (2); an outer housing portion (18) comprising an inner surface of the outer housing portion (Figure 2) and an outer surface of the outer housing portion (Figure 2); an inner housing (16) portion; and a plurality of struts (20) between the inner housing portion and the outer housing portion (Figure 2); and a plurality of cooling slots between the plurality of struts.  Strom, however, fails to disclose a cooling inlet extending from the outer surface of the outer housing portion; a cooling outlet opposite the cooling inlet and extending from the outer surface of the outer housing portion; a thrust bearing support surface substantially parallel to the second side of the turbine housing; and a journal bearing bore extending between the first side of the turbine housing and the thrust bearing support surface.
Augspurger teaches a turbine housing (Figure 1, No. 10) comprising a cooling inlet  (32) extending from an outer surface of the housing (Figure 1); a cooling outlet (34) opposite the cooling inlet and extending from the outer surface of the housing (Figure 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbine housing of Strom with a cooling inlet and outlet, as taught by Augspurger, for the purpose of removing heat from the turbine housing, thus preventing premature failure of the housing (Paragraph [0018], Lines 1-3).
Beers teaches a turbomachine housing (Figure 1, No. 16) comprising a thrust bearing support surface (Figure 2B, flat side opposite side 68) substantially parallel to a second side of the housing (Figure 2B); and a journal bearing bore (74) extending between a first side of the housing and the thrust bearing support surface (Figure 2B).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the turbine housing of Augspurger with a thrust bearing support surface and a journal bearing bore, as taught by Beers, for the purpose of accommodating thrust and journal bearings in the air cycle machine (Figures 1-2; Column 2, Lines 16-20 & 40-47).
Regarding Claim 5: Strom, as modified by Augspurger and Beers, discloses the turbine housing of Claim 1, wherein the cooling inlet has a first diameter and the cooling outlet has a second diameter (Augspurger: Figure 1).  Strom, however, fails to disclose a ratio of the first diameter to the second diameter being between 0.856 and 0.904.
Strom, as modified by Augspurger and Beers, does, however, disclose that the cooling inlet and outlet help to remove heat from the turbine housing, thus preventing premature failure of the housing (Augspurger: Paragraph [0018], Lines 1-3).  Therefore, the cooling inlet and outlet, and thus their diameters, are recognized as result-effective variables, i.e. variables which achieve recognized result.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that decreasing the cooling inlet and outlet help to remove heat from the turbine housing, thus preventing premature failure of the housing.  Therefore, since the general conditions of the claim, i.e. that the turbine housing comprises a cooling inlet and outlet with first and second diameters, respectively, were disclosed in the prior art by Strom, as modified by Augspurger and Beers, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cooling inlet and outlet diameters disclosed by Strom, as modified by Augspurger and Beers being in a ratio as claimed to remove heat from the turbine housing, thus preventing premature failure of the housing.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim(s) 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strom, Augspurger, and Beers as applied to claim 1 above, and further in view of Rosen (US Patent No: 9,470,234).
Regarding Claim 6: Strom, as modified by Augspurger and Beers, discloses the turbine housing of claim 1, wherein the journal bearing bore has a third diameter (Beers: Figure 2B).  Strom, however, fails to disclose a first O-seal gland with a first side facing the first side of the turbine housing and a second side facing the thrust bearing support surface; and a second O-seal gland with a first side facing the first side of the turbine housing and a second side facing the thrust bearing support surface.
Rosen teaches an air cycle machine housing (Figures 2-4, No. 62) comprising a bearing bore (84), a first O-seal gland (82) with a first side facing a first side of the housing and a second side facing a thrust bearing support surface (Figure 4); and a second O-seal gland (83) with a first side facing the first side of the housing and a second side facing the thrust bearing support surface (Figure 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the housing of Strom, as modified by Augspurger and Beers, with first and second O-seal glands, as taught by Rosen, for the purpose of receiving an O-ring seal (Column 3, Lines 2-6).
Regarding Claim 7: Strom, as modified by Augspurger, Beers, and Rosen, discloses the turbine housing of Claim 6, wherein the first O-seal gland and the second O-seal gland have a fourth diameter (Rosen: Figure 5, No. “DO”).  Strom, however, fails to disclose a ratio of the third diameter to the fourth diameter being between 0.921 and 0.925.
Strom, as modified by Augspurger, Beers, and Rosen, does, however, disclose that the O-seal gland, and thus the O-seal gland diameter, allows for an O-ring seal to be accommodated in the housing (Rosen: Column 3, Lines 2-6).  Therefore, the ratio of the third diameter to the fourth diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the ratio allows for an O-ring seal to be accommodated in the housing.  Therefore, since the general conditions of the claim, i.e. that the turbine housing includes a journal bearing bore with a third diameter and first and second O-seal glands with a fourth diameter, were disclosed in the prior art by Strom, as modified by Augspurger, Beers, and Rosen, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbine housing disclosed by Strom, as modified by Augspurger, Beers, and Rosen having the third and fourth diameters in the claimed range to allow for an O-ring seal to be accommodated in the housing.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 8: Strom, as modified by Augspurger, Beers, and Rosen, discloses the turbine housing of Claim 6, wherein the first O-seal gland and the second O-seal gland have a width (Figure 5, No. “WO”) from the first side to the second side, respectively; however, Strom fails to disclose a ratio of the width to the fourth diameter being between 0.066 and 0.089.
Strom, as modified by Augspurger, Beers, and Rosen, does, however, disclose that the O-seal gland, and thus the O-seal gland diameter, allows for an O-ring seal to be accommodated in the housing (Rosen: Column 3, Lines 2-6).  Therefore, the ratio of the width to the fourth diameter is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the ratio allows for an O-ring seal to be accommodated in the housing.  Therefore, since the general conditions of the claim, i.e. that the turbine housing includes first and second O-seal glands with a fourth diameter and a width, were disclosed in the prior art by Strom, as modified by Augspurger, Beers, and Rosen, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbine housing disclosed by Strom, as modified by Augspurger, Beers, and Rosen having the width and fourth diameter in the claimed range to allow for an O-ring seal to be accommodated in the housing.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 9: Strom, as modified Augspurger, Beers, and Rosen, discloses the turbine housing of Claim 8, wherein the first O-seal gland is positioned in the journal bearing bore so the second side of the first O-seal gland is a first length from the thrust bearing support surface and the second O-seal gland is positioned in the journal bearing bore so the second side of the second O-seal gland is a second length from the thrust bearing support surface (Rosen: Figure 4 – first gland 82 is positioned a first length from surface to the right of 86, and second gland 83 is positioned a second length from surface to the right of 86); however, Strom fails to disclose a ratio of the first length to the second length between 5.200 and 6.070.
Strom, as modified by Augspurger, Beers, and Rosen, does, however, disclose that the O-seal gland, and thus the O-seal gland first and second distances from the thrust bearing support surface, allows for an O-ring seal to be accommodated in the housing (Rosen: Column 3, Lines 2-6).  Therefore, the ratio of the of the first length to the second length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the ratio allows for an O-ring seal to be accommodated in the housing.  Therefore, since the general conditions of the claim, i.e. that the turbine housing includes first and second O-seal glands with a first and second distances to the thrust bearing support surface, were disclosed in the prior art by Strom, as modified by Augspurger, Beers, and Rosen, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbine housing disclosed by Strom, as modified by Augspurger, Beers, and Rosen having the first and second distances in the claimed range to allow for an O-ring seal to be accommodated in the housing.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 10: Strom, as modified by Augspurger, Beers, and Rosen, discloses the turbine housing of Claim 6, wherein each edge of the first O-seal gland and the second O-seal gland have a fillet with a fillet radius of a fourth radius (Rosen: Figure 5 – O-seal gland comprises a fillet with a radius); however, Strom fails to disclose a ratio of the width to the fourth radius is between 7.125 and 11.000.
Strom, as modified by Augspurger, Beers, and Rosen, does, however, disclose that the O-seal gland, and thus the O-seal gland width, allows for an O-ring seal to be accommodated in the housing (Rosen: Column 3, Lines 2-6).  Therefore, the ratio of the of the first length to the second length is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the ratio allows for an O-ring seal to be accommodated in the housing.  Therefore, since the general conditions of the claim, i.e. that the turbine housing includes first and second O-seal glands with a fillet having a fillet radius, were disclosed in the prior art by Strom, as modified by Augspurger, Beers, and Rosen, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the turbine housing disclosed by Strom, as modified by Augspurger, Beers, and Rosen having the ratio of width to the fillet radius in the claimed range to allow for an O-ring seal to be accommodated in the housing.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting the formal matters mentioned above.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a turbine housing with an outer housing having an outer surface, wherein the outer surface comprises a mounting flange, a first parallel wall to the central axis with first and second ends, the first end being connected to the mounting flange, a frustoconical wall surface with first and second ends, the first end being connected to the second end of the first parallel wall surface, a second parallel wall surface parallel to the central axis with first and second ends, the first end of the second parallel wall surface being connected to the second end of the frustoconical wall surface, and mounting tabs at the second end of the second parallel wall surface.  Scott (US Publication No: 2015/0345334) and Svihla (US Patent No: 9,803,493) both disclose housings with a first parallel wall, a frustoconical wall, and a second parallel wall (Scott: Figure 1, section of housing for 20 and 22; Svihla: Figure 3, section of housing 52 to the left of flange 100); however, neither Scott nor Svihla disclose a mounting flange connected to a first end of the first parallel wall surface or mounting tabs at a second end of the second parallel wall surface.  The prior art fails to disclose a turbine housing as claimed in Claims 2-4; therefore, Claims 2-4 disclose allowable subject matter.
Claims 11-19 are allowed (pending correction of the formal matters mentioned above).  The following is an examiner’s statement of reasons for allowance:  The prior art fails to disclose a two-wheel air cycle machine, the machine comprising a turbine housing having an outer housing with a cooling inlet and outlet, an inner housing with a thrust bearing support surface and journal bearing bore, a plurality of struts between the outer and inner housings, a plurality of cooling slots between the struts, a compressor inlet, outlet, and seal housing, the seal housing being within the compressor outlet housing, a bearing housing within the compressor outlet housing and attached to both the compressor seal housing and the turbine housing, a tie rod connecting the turbine and compressor rotors and supported by a turbine-end journal bearing and a compressor-end journal bearing, and thrust bearings between the turbine assembly and the compressor assembly and supported by the turbine and bearing housings.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745